On Petition for Rehearing,
Per Curiam.
Plaintiff has petitioned for a rehearing, and we have reconsidered the case. Such reconsideration has - caused no change of mind on the part of any of the members of the court. The majority members are still of the opinion that the first judgment was a final judgment. On its face it showed that it was rendered pursuant to a verdict, which decided all questions of fact in the case. Hence, the second judgment was wholly unauthorized. Miller v. Thompson, 31 N. D. 147, 153 N. W. 390.
The majority members are, also, of the belief that the trial court properly directed a verdict in favor of the defendant.
Rehearing denied.
Christianson, Ch. J., and Birdzehl and Robinson, JJ., concur.